             Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

DISCOVER PROPERTY & CASUALTY       §
INSURANCE COMPANY AND THE          §
TRAVELERS INDEMNITY COMPANY        §
OF CONNECTICUT,                    §
                                   §
     Plaintiffs,                   §
                                   §
v.                                 §                   CIVIL ACTION NO. 1:21-cv-00487
                                   §
BLUE BELL CREAMERIES USA, INC.,    §                           JURY DEMAND
BLUE BELL CREAMERIES, L.P.,        §
BLUE BELL CREAMERIES, INC., JOHN §
W. BARNHILL, JR., GREG A. BRIDGES, §
RICHARD DICKSON, PAUL A.           §
EHLERT, JIM E. KRUSE, PAUL W.      §
KRUSE, W.J. RANKIN, HOWARD W.      §
KRUSE, PATRICIA I. RYAN, AND       §
DOROTHY MCLEOD MACINERNEY          §
                                   §
     Defendants.                   §

                           PLAINTIFFS’ ORIGINAL COMPLAINT

        COME NOW, Discover Property & Casualty Insurance Company (“Discover”) and The

Travelers Indemnity Company of Connecticut (“Travelers Indemnity”, collectively “Plaintiffs”

or “Travelers”) and file their Original Complaint, respectfully showing the Court as follows:

                                               I.
                                     PARTIES AND SERVICE

        1.        Plaintiff Discover Property & Casualty Insurance Company is a corporation

organized and existing under the laws of the Connecticut with its principal places of business

located in Hartford, Connecticut.




{00297834.DOCX}                                 1
             Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 2 of 14




        2.        Plaintiff The Travelers Indemnity Company of Connecticut, is a corporation

organized and existing under the laws of the State of Connecticut with its principal place of

business located in Hartford, Connecticut.

        3.        Blue Bell Creameries USA, Inc. is a Delaware corporation with its principal place

of business in Brenham, Texas. Blue Bell Creameries USA, Inc. may be served with the

summons and complaint through the Texas Secretary of State who shall then forward it by

certified mail, return receipt requested, or registered mail to Blue Bell Creameries USA, Inc.’s

registered office located at 1101 S. Horton Street, Brenham, Texas 77833.

        4.        Blue Bell Creameries, L.P. is a Delaware corporation with its principal place of

business in Brenham, Texas. Blue Bell Creameries, L.P. may be served through its registered

agent for service of process, Samuel J. Sommer, at 1999 Bryan Street, Suite 900, Dallas, Texas

75201, or wherever the registered agent may be found.

        5.        Blue Bell Creameries, Inc. is a Delaware corporation with its principal place of

business in Brenham, Texas. Blue Bell Creameries, Inc. may be served through its registered

agent for service of process, Samuel J. Sommer, at 1999 Bryan Street, Suite 900, Dallas, Texas

75201, or wherever the registered agent may be found.

        6.        John W. Barnhill, Jr. is an individual who resides in Washington County, Texas

and is a citizen of Texas. Mr. Barnhill may be served with process by serving him at his

residence at 4800 Old Chappell Hill Rd, Brenham, Texas 77833, or wherever he may be found.

        7.        Greg A. Bridges is an individual who resides in Washington County, Texas and is

a citizen of Texas. Mr. Bridges may be served with process by serving him at his residence at

1650 Woodward Springs Road, Brenham, Texas 77833, or wherever he may be found.




{00297834.DOCX}                                   2
             Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 3 of 14




        8.        Richard Dickson is an individual who resides in Washington County, Texas and is

a citizen of Texas. Mr. Dickson may be served with process by serving him at his residence at

7650 Hoddeville School Road, Brenham, Texas 77833, or wherever he may be found.

        9.        Paul A. Ehlert is an individual who resides in Washington County, Texas and is a

citizen of Texas. Mr. Ehlert may be served with process by serving him at his residence at 1704

Walsch Lane, Brenham, Texas 77833, or wherever he may be found.

        10.       Jim E. Kruse is an individual who resides in Washington County, Texas and is a

citizen of Texas. Mr. Kruse may be served with process by serving him at his residence at 3401

Wiesepape Road, Brenham, Texas 77833, or wherever he may be found.

        11.       Paul W. Kruse is an individual who resides in Washington County, Texas and is a

citizen of Texas. Mr. Kruse may be served with process by serving him at his residence at 3880

Mustang Road, Brenham, Texas 77833, or wherever he may be found.

        12.       W.J. Rankin is an individual who resides in Washington County, Texas and is a

citizen of Texas. Mr. Rankin may be served with process by serving him at his residence at 2501

Heather Glen Street, Brenham, Texas 77833, or wherever he may be found.

        13.       Howard W. Kruse is an individual who resides in Washington County, Texas and

is a citizen of Texas. Mr. Kruse may be served with process by serving him at his residence at

5211 Cedar Hill Road, Brenham, Texas 77833, or wherever he may be found.

        14.       Patricia I. Ryan is an individual who resides in Blanco County, Texas and is a

citizen of Texas. Ms. Ryan may be served with process by serving her at her residence at 200

Ancient Echo, Blanco, Texas 78606 or wherever she may be found.




{00297834.DOCX}                                   3
             Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 4 of 14




        15.       Dorothy McLeod MacInerney is an individual who resides in Travis County,

Texas and is a citizen of Texas. Ms. MacInerney may be served with process by serving her at

her residence at 2316 Island Wood Road, Austin, Texas 78733, or wherever she may be found.

        16.       Blue Bell Creameries, USA, Inc., is referred to herein as “Blue Bell.” Where

appropriate, Blue Bell Creameries, USA, Inc., Blue Bell Creameries, L.P., and Blue Bell

Creameries, Inc. are collectively referred to as the “Blue Bell Entities.” The individuals listed

above are, where applicable, collectively referred to as the “Officers and Directors.” The Blue

Bell Entities and the Officers and Directors are collectively referred to as “Defendants.”

                                                 II.
                                      JURISDICTION AND VENUE

        17.       This action is brought pursuant to the Federal Declaratory Judgment Act, 28

U.S.C. § 2201, et seq. and Federal Rule of Civil Procedure 57. Plaintiffs seek a declaration that

they do not owe defense or indemnity coverage to Defendants under any insurance policy in

connection with the stockholder derivative action filed against Blue Bell and its Officers and

Directors.

        18.       This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs,

and is between citizens of different states.

        19.       This Court has personal jurisdiction over the Blue Bell Entities because each

maintains its principal place of business in the State of Texas.

        20.       This Court has personal jurisdiction over the Officers and Directors because each

resides in Texas.




{00297834.DOCX}                                    4
           Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 5 of 14




        21.       Venue exists under 28 U.S.C. § 139l(b)(l) because one or more defendants reside

in this district and/or under Section 1391(b)(2) because a substantial part of the events or

omissions giving rise to the requested declaratory relief occurred in this district.

                                              III.
                            INTRODUCTION AND FACTUAL BACKGROUND

        22.       Over three years after a shareholder sued the Officers and Directors of Blue Bell

for the financial ruin that befell Blue Bell in the wake of the 2015 Listeria outbreak, the Blue

Bell Entities tendered the shareholder lawsuit, wrongly claiming it is a suit for bodily injury that

triggered coverage under its commercial general liability policies. But the shareholder derivative

suit is not a suit seeking damages against Blue Bell for bodily injury caused by an occurrence,

and thus, there is no coverage. Accordingly, Travelers files this lawsuit seeking a declaratory

judgment that, among other things, the Defendants are not entitled to coverage under any

Travelers commercial general liability policies.

A.      The Policies

        23.       Discover issued commercial general liability (“CGL”) insurance policies to the

Blue Bell Entities from 2009 through 2010 and Travelers issued CGL insurance policies to some

or all of the Blue Bell Entities in 2011 and 2013 through 2016. The policies, individually and

collectively referred to as the “Policies”, are listed below:

Policy Period              Insurer            Policy Number               Named Insured(s)
                                                                  Blue Bell Creameries, L.P.
01/01/2009-         Discover Property &     D007L00092
                                                                  Blue Bell Creameries, Inc.
01/01/2010          Casualty Insurance
                                                                  Blue Bell Creameries, USA, Inc.
                    Company
                                                                  BBC Limited Partners, Inc.
                                                                  BBC New Partner, LLC
                                                                  Blue Bell Creameries, L.P.
01/01/2010-         Discover Property &     D007L00108
                                                                  Blue Bell Creameries, Inc.
01/01/2011          Casualty Insurance
                                                                  Blue Bell Creameries, USA, Inc.
                    Company
                                                                  BBC Limited Partners, Inc.
                                                                  BBC New Partner, LLC


{00297834.DOCX}                                    5
           Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 6 of 14




Policy Period              Insurer             Policy Number               Named Insured(s)
                                                                   Blue Bell Creameries, L.P.
01/01/2011-         The Travelers             HC2E-GLSA-
01/01/2012          Indemnity Company         476M5307-TCT-        Blue Bell Creameries, Inc.
                                                                   Blue Bell Creameries, USA, Inc.
                    of Connecticut            11
                                                                   BBC Limited Partners, Inc.
                                                                   BBC New Partner, LLC
                                                                   Blue Bell Creameries, L.P.
01/01/2013-         The Travelers             HC2E-GLSA-
01/01/2014          Indemnity Company         125D8771-TCT-        Blue Bell Creameries, Inc.
                                                                   Blue Bell Creameries, USA, Inc.
                    of Connecticut            13
                                                                   Blue Bell Creameries, L.P.
01/01/2014-         The Travelers             HC2E-GLSA-
01/01/2015          Indemnity Company         125D8771-TCT-
                    of Connecticut            14
                                                                   Blue Bell Creameries, L.P.
01/01/2015-         The Travelers             HC2E-GLSA-
                                                                   Blue Bell Creameries, Inc.
01/01/2016          Indemnity Company         125D8771-TCT-
                                                                   Blue Bell Creameries, USA, Inc.
                    of Connecticut            15

B.      The Shareholder Suit

        24.       On or about August 14, 2017, a shareholder derivative lawsuit was filed against

Blue Bell Creameries USA, Inc., as the nominal defendant, and the Officers and Directors,

asserting claims against the Officers and Directors for breach of their fiduciary duties owed to

Blue Bell based on their alleged knowing, intentional and/or willful misconduct in preventing

and controlling the 2015 Listeria outbreak that resulted in the nationwide recall of all Blue Bell

ice cream products (the “Shareholder Suit”).1 None of the other Blue Bell Entities are parties to

the Shareholder Suit. A true and correct copy of the publicly-filed complaint is attached hereto

as Exhibit A (the “Complaint”).

        25.       Over three years later, on or about April 1, 2021, the Blue Bell Entities alleged for

the first time that they were entitled to coverage under the Policies for the Shareholder Suit. The



1
  For purposes of its Original Complaint, Travelers sets forth the facts as alleged in the
Complaint. As of the time of this filing, Travelers has no knowledge of, nor does it take any
position regarding, whether any of the facts alleged in the Complaint are true.


{00297834.DOCX}                                     6
           Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 7 of 14




reason for the delay is evident; the Blue Bell Entities know that the Policies do not provide

coverage for a shareholder derivative suit.

        26.       The Complaint asserts that Blue Bell’s Officers and Directors breached their

fiduciary duties by failing “to maintain standards and controls necessary for the sanitary and safe

production and distribution of the Company’s ice cream products,” which caused Company-wide

Listeria contamination that injured “the Company and its stockholders in the amount of at least

hundreds of millions of dollars and created a liquidity crisis which was ultimately funded by a

massively dilutive private equity investment.” See Ex. A. at pp. 1-2. The Complaint further

alleges that the resulting financial “harm suffered by Blue Bell and its stockholders was

catastrophic.” Id. at ¶ 69.

        27.       According to the Complaint, as sellers of ice cream, Blue Bell was “subject to

heavy regulations at the federal and state level.” Id. at ¶ 39. As such, the Officers and Directors,

“operating in this industry and exercising their fiduciary obligations loyally and in good faith

were required to comply with regulations and establish controls to monitor for, avoid and

remediate contamination and conditions that expose the Company and its products to risk of

contamination.” Id. Despite these obligations, the Complaint alleges that “Company inspection

reports evidence a history of repeated findings of unsafe conditions ….” Id. at ¶ 48. The

Complaint is replete with examples, dating back to July 24, 2009, of inspection reports, by the

FDA and other government organizations, identifying problems or violations that, left

uncorrected, could cause contamination. See, e.g., id. at ¶¶ 49 – 54.

        28.       Beginning in February 2015, Blue Bell was notified that its ice cream had tested

positive for Listeria. Id. at ¶ 59. The FDA ultimately issued three reports finding, among other

things, that Blue Bell failed to manufacture foods under conditions and controls necessary to




{00297834.DOCX}                                   7
            Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 8 of 14




minimize the potential for growth of microorganisms, failed to clean food-contact surfaces

frequently as necessary to protect against contamination of food, and failed to take all reasonable

precautions to ensure that production procedures did not contribute to contamination. See id. at

¶¶ 65 - 67. By April 2015, Blue Bell had recalled all of its products, disposing of “8 million

gallons of ice cream.” Id. at ¶ 62.

          29.     The Complaint alleges that, before the 2015 Listeria outbreak, Blue Bell’s

officers, Paul Kruse and Bridges, “knowingly disregarded contamination risk and safety

compliance and continued the Company’s production and distribution of ice cream,” despite

several positive test results for Listeria.     Id. at ¶ 96 (emphasis added).      Specifically, the

Complaint alleges that, beginning in 2013 and continuing until Blue Bell was notified by

government authorities of the Listeria outbreak, “Company management received increasingly

frequent and continuing positive presumptive test results for Listeria spp …, [y]et Paul Kruse

and Bridges continued the Company’s production and distribution of ice cream.” Id. at ¶ 96.

The Complaint alleges that Kruse and Bridges “knowingly disregarded contamination risk and

legal compliance” and “knew the Company had a Listeria problem and insufficient process to

eliminate contamination, yet continued to produce and distribute ice cream.” Id. at ¶ 121.

          30.     The Complaint also alleges that the board of director Defendants “willfully failed

to exercise [their] fundamental authority to govern management and institute a system of

controls for legal compliance and safe operations of the Company.” Id. at ¶ 99 (emphasis

added).     Specifically, the Complaint alleges that the Defendant Directors supported the

Defendant Officers “despite the obvious existential threat to the Company due to management’s

failure to operate the Company safely and the blatantly evident lack of adequate oversight and

reporting of the known Listeria problems.” Id. at ¶ 112.




{00297834.DOCX}                                   8
           Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 9 of 14




        31.       The Complaint asserts two causes of action, both for breaches of fiduciary duties

owed to Blue Bell. The first is a “derivative claim for breach of fiduciary duties of loyalty and

care for knowingly [sic] disregard of contammination [sic] risks and failure to oversee Blue

Bell’s operation and compliance” against Paul Kruse and Bridges. Id. at ¶¶ 142-145. The

second is a “derivative claim for breach of fiduciary duties of loyalty for willfull [sic] failure to

govern management and institute a system of controls and reporting” against the Officers and

Directors. Id. at ¶¶ 146-150.

        32.       The Complaint seeks the following, among other, relief:

                     i.   Declaration that the Officers and Directors breached their fiduciary duties
                          to Blue Bell;

                    ii.   Determination of and award to Blue Bell the damages sustained by it as a
                          result of the Officers and Directors’ breaches of fiduciary duties;

                   iii.   Disgorgement and cancellation of stock in Blue Bell owned by the
                          Officers and Directors and their affiliates and disgorgement of the
                          dividends and other benefits received by Defendants unjustly at the
                          expense of Blue Bell; and

                   iv.    Directing Blue Bell to implement policies and procedures to maintain
                          adequate operational controls.

C.      Travelers Has No Duty To Defend or Indemnify Any Defendant For the
        Shareholder Suit Under the Policies

        33.       Defendants wrongly contend that one or more of the Policies provides coverage to

the Blue Bell Entities for the Shareholder Suit on the basis that the suit seeks damages because of

“bodily injury” to which the Policies apply.

        34.       The Insuring Agreement in the Policies provides, in relevant part, that:2




2
 The language quoted herein is substantially similar in each of the Policies unless otherwise
noted. The actual language quoted is found in the 2015 Policy (Policy No. HC2E-GLSA-
125D8771-TCT-15).


{00297834.DOCX}                                    9
          Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 10 of 14




                  1.     Insuring Agreement

                  a.     We will pay those sums that the insured becomes legally
                  obligated to pay as damages because of “bodily injury” … to
                  which this insurance applies. We will have the right and duty to
                  defend the insured against any “suit” seeking those damages.
                  However, we will have no duty to defend the insured against any
                  “suit” seeking damages for “bodily injury” … to which this
                  insurance does not apply.

                  …

                  b.     This insurance applies to “bodily injury” … only if:

                  (1)     The “bodily injury” … is caused by an “occurrence” that
                  takes place in the “coverage territory”;

                  (2)    The “bodily injury” … occurs during the policy period; …

                  …

                  “Bodily injury” means “mental anguish, mental injury, shock,
                  fright, disability, humiliation, sickness or disease sustained by a
                  person, including death resulting from any of these at any time.”3

                  “Occurrence” means an accident, including continuous or repeated
                  exposure to substantially the same general harmful conditions.

        35.       The Insured, under the Policies, includes the entities listed on the chart in Section

A, supra, as well as their “‘executive officers’ and directors …, but only with respect to their

duties as [the Named Insured’s] officers or directors.”

        36.       There is no coverage under the terms, conditions, and/or exclusions of the Policies

for the following non-exhaustive reasons.

        37.       There can be no coverage under the Policies because the Shareholder Suit is not a

suit for damages because of “bodily injury.” Instead, it is a suit for equitable and other relief

resulting from a breach of fiduciary duty.


3
  The 2009, 2010, and 2011 Policies define “bodily injury” to mean “bodily injury, sickness or
disease sustained by a person, including death resulting from any of these at any time.”


{00297834.DOCX}                                    10
          Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 11 of 14




        38.       There also can be no coverage under the Policies because the Shareholder Suit

does not seek to hold any insured under the Policies legally liable for damages. Instead, the

allegations are that the Officers and Directors, in breach of their fiduciary duties as officers and

directors of Blue Bell, engaged in knowing and willful misconduct, which caused Blue Bell and

its shareholders to suffer financial harm. The relief sought is either not for damages, but for

equitable relief, or, to the extent that the Shareholder Suit seeks damages, any such damages

would be awarded to, not against, Blue Bell.

        39.       Furthermore, in the unlikely event that the Blue Bell Entities could establish that

the Shareholder Suit is a suit for “damages because of bodily injury,” there still would be no

coverage because any alleged “bodily injury” was not “caused by an occurrence,” defined as an

accident, as required for coverage under the Policies. The Shareholder Suit does not allege an

occurrence, but instead alleges intentional, non-accidental, conduct on the part of the Officers

and Directors. Finally, there can be no coverage under the Insuring Agreement under one or

more of the Policies unless otherwise covered “bodily injury” occurred during the policy period.

        40.       For each of the above reasons, there is no coverage under the Insuring Agreement

in the Policies. There is also no coverage under the Policies because the Shareholder Suit does

not seek damages because of “property damage,” “personal injury,” or “advertising injury.”

        41.       In addition to the foregoing, coverage is excluded under one or more of the

following exclusions in the Policies:

                     i.   The “expected or intended injury” exclusion in the Policies.

                    ii.   The “contractual liability” exclusion in the Policies.

                   iii.   The “recall of products, work or impaired property” exclusion in the
                          Policies.

                   iv.    The “personal and advertising injury” exclusion in the Policies.



{00297834.DOCX}                                     11
          Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 12 of 14




                   v.    The “knowing violation of rights of another” exclusion in the Policies.

        42.       There also is no coverage for the Shareholder Suit under the Policies because

Defendants failed to comply with the notice and/or cooperation provisions of the Policies, and

any other condition precedent to coverage.

        43.       There is also no coverage because Defendants failed to mitigate their damages.

        44.       Coverage also may not be afforded to Defendants under the Policies with respect

to the Shareholder Suit based upon additional language and/or terms of the Policies, statutes,

common law and/or equity.

                                                  IV.
                           CAUSE OF ACTION: DECLARATORY JUDGMENT

        45.       Travelers incorporates by reference the allegations contained in Paragraphs 1

through Paragraph 44 of this Complaint as if fully set forth herein.

        46.       An actual case or controversy exists between Travelers and the Defendants

regarding the availability, if any, of insurance coverage for the Shareholder Suit under one or

more of the Policies.

        47.       Travelers seeks a declaration that it has no duty to defend or indemnify any of the

Defendants for the Shareholder Suit because the terms, conditions, and/or exclusions in the

Policies do not provide coverage for the Shareholder Suit.

                                                   V.
                                          ATTORNEYS’ FEES

        48.       Travelers is entitled to, and hereby seeks, to recover its reasonable and necessary

attorneys’ fees as allowed by law.




{00297834.DOCX}                                   12
           Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 13 of 14




                                                  VI.
                                             JURY DEMAND

        49.       Pursuant to Federal Rule of Civil Procedure 31, Travelers requests a jury trial on

all issues so triable.

                                                  VII.
                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Travelers respectfully prays that the Court:

                     i.   Declare that Travelers has no duty to defend or indemnify any of the
                          Defendants for the Shareholder Suit under any of the Policies;

                    ii.   In the event that it is determined that Travelers has a duty to defend any of
                          the Defendants for the Shareholder Suit under any of the Policies, declare
                          that Travelers’ obligations under the Policies are limited to post-tender
                          fees and costs and are excess to proper exhaustion of any self-funded
                          retentions or other applicable terms of the Policies.

                   iii.   In the event that it is determined that Travelers has a duty to indemnify
                          any of the Defendants for the Shareholder Suit under any of the Policies,
                          declare that Travelers’ obligations under the Policies are subject to the
                          applicable limits of the Policies, excess of proper exhaustion of any self-
                          funded retention obligations and subject to the “Non Cumulation Of Each
                          Occurrence limit” endorsements to the Policies;

                   iv.    In the event that it is determined that Travelers has a duty to indemnify
                          any of the Defendants for the Shareholder Suit under any of the Policies,
                          declare that Travelers’ obligations under the Policies are limited to the
                          payment of covered damages, and that there is no coverage available for
                          any other relief, including equitable relief, declaratory relief,
                          disgorgement, directives, or other similar such relief;

                    v.    Otherwise declare the rights and obligations of the parties under the
                          Policies with respect to the Shareholder Suit;

                   vi.    Award Travelers its costs and attorneys’ fees arising from this action; and

                  vii.    Award Travelers any and all other relief, as the Court deems just and
                          equitable.




{00297834.DOCX}                                    13
          Case 1:21-cv-00487-RP Document 1 Filed 06/03/21 Page 14 of 14




                                     Respectfully submitted,


                                     By: /s/Courtney Ervin
                                          Courtney Ervin
                                          Attorney-in-Charge
                                          Texas Bar No. 24050571
                                          cervin@hicks-thomas.com
                                          Amanda Goldstein
                                          Texas Bar No. 24102067
                                          agoldstein@hicks-thomas.com
                                          HICKS THOMAS LLP
                                          700 Louisiana St., Suite 2300
                                          Houston, Texas 77002
                                          Telephone: 713.547.9100
                                          Facsimile: 713.547.9150

                                     ATTORNEYS FOR PLAINTIFFS DISCOVER
                                     PROPERTY & CASUALTY INSURANCE
                                     COMPANY AND THE TRAVELERS
                                     INDEMNITY COMPANY OF CONNECTICUT

OF COUNSEL:

James R. Old, Jr.
Texas Bar No. 15242500
jold@hicks-thomas.com
HICKS THOMAS LLP
111 Congress Avenue, Suite 1010
Austin, Texas 78701
Telephone: 512-827-7990
Facsimile: 409-419-1733




{00297834.DOCX}                        14
